Citation Nr: 1200189	
Decision Date: 01/04/12    Archive Date: 01/13/12

DOCKET NO.  10-32 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an extension beyond March 31, 2009, of a temporary total rating for convalescence for total right knee replacement surgery pursuant to 38 C.F.R. § 4.30 (2011).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to December 1985.

This matter comes to the Board of Veterans' Appeals (Board) from a December 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  A notice of disagreement was filed in January 2010, a statement of the case was issued in June 2010, and a substantive appeal was received in July 2010.  The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in December 2010; the transcript is of record.

The Board notes that a February 2007 rating decision assigned a temporary total rating for convalescence for right knee surgery pursuant to 38 C.F.R. § 4.30, from December 1, 2006, and assigned a 30 percent disability rating to the right knee, effective December 1, 2007.  The Veteran perfected an appeal with regard to the 30 percent disability rating assigned.  In a September 2009 rating decision, the RO assigned a 60 percent disability rating to the right knee, effective December 1, 2007.  As this constitutes the maximum schedular rating pertaining to the knee, this constitutes a full grant as to the benefit sought on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  Thus, this issue is no longer in appellate status.


FINDING OF FACT

The Veteran was not shown to have severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited) nor was there immobilization by cast, without surgery, of one major joint or more subsequent to March 31, 2009, as a result of the January 13, 2009, surgery.


CONCLUSION OF LAW

The criteria for an extension of a temporary total rating pursuant to 38 C.F.R. § 4.30 for right knee surgery beyond March 31, 2009, have not been met.  38 C.F.R. § 4.30 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  

In March 2009 and October 2009, VCAA letters were issued to the Veteran with regard to his claim for extension of his temporary total rating.  The letters predated the December 2009 decision.  Collectively, the VCAA letters notified the Veteran of what information and evidence is needed to substantiate his claim, what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA, and what evidence is necessary to support a disability rating and effective date.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board also finds that VA has complied with all assistance provisions of VCAA.  The evidence of record contains the Veteran's VA treatment records pertaining to the January 2009 surgery, post-operative VA treatment records, and physical therapy treatment records.  There is no indication of relevant, outstanding records which would support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

The Veteran underwent VA examinations in February 2009 and September 2009 pertaining to the right knee.  The Board finds that collectively such examination reports are thorough and contain sufficient information to decide the issue on appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issue on appeal.

Criteria & Analysis

38 C.F.R. § 4.30 provides that a total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge (regular discharge or release to non-bed care) or outpatient release that entitlement is warranted under paragraph (a) (1), (2) or (3), set forth below, effective the date of hospital admission or outpatient treatment and continuing for a period of 1, 2, or 3 months from the first day of the month following such hospital discharge or outpatient release.

(a) Total ratings will be assigned under this section if treatment of a service-connected disability resulted in:

(1) Surgery necessitating at least one month of convalescence.

(2) Surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited).

(3) Immobilization by cast, without surgery, of one major joint or more.

(b) A total rating under this section will require full justification on the rating sheet and may be extended as follows:

(1) Extensions of 1, 2 or 3 months beyond the initial 3 months may be made under paragraph (a) (1), (2) or (3) of this section.

(2) Extensions of 1 or more months up to 6 months beyond the initial 6 months period may be made under paragraph (a) (2) or (3) of this section upon approval of the Adjudication Officer.

Service connection is in effect for total knee arthroplasty, chondromalacia patella of the right knee with degenerative joint disease, rated 10 percent disabling, effective January 7, 1993; rated 100 percent disabling from July 27, 2005; rated 30 percent disabling from September 1, 2006; rated 100 percent disabling (per § 4.30) from October 10, 2006; rated 60 percent disabling from December 1, 2007; rated 100 percent disabling (per § 4.30) from January 13, 2009; and, rated 60 percent disabling from April 1, 2009.  The Veteran requests an extension of the total rating beyond March 31, 2009.  

On January 13, 2009, the Veteran underwent arthroscopic lateral retinacular release and plica excision at the Charleston VA Medical Center (VAMC).  The postoperative plan was to allow the Veteran full activity with no specific restrictions.  He could remove the dressing in two days and cover his wounds with a bandage thereafter.  He was given a prescription for pain and he was to follow-up in two to three weeks to evaluate his progress.  He was instructed to continue to work on his range of motion and normal activities in the meantime.  On a 'Doctor's Orders' VA medical record, it was indicated that crutches were ordered for comfort, weightbearing as tolerated.  Fee basis physical therapy was also ordered beginning on March 2, 2009.  

On January 29, 2009, the Veteran sought follow-up treatment with the VA orthopedic surgeon.  The physician noted that the knee seemed to be doing well.  He flexed to about 90 degrees and had full extension.  Lateral tightness and crepitus had been eliminated.  The portal sites were well healed and the stitches were removed.  The plan was for him to have home therapy and when he finishes to continue home exercise to progress to full weight bearing as tolerated.  He was to return for follow-up in one month.  

Treatment records reflect that the Veteran underwent multiple sessions of at-home physical therapy in February 2009.  It was noted that the Veteran used a cane when doing physical therapy exercises.  

On February 24, 2009, the Veteran underwent a VA evaluation of his right knee.  It was noted that the Veteran continues to have pain all day every day.  He reported that his knee swells, locks, buckles, pops, and grinds.  It was noted that he did not wear a brace.  He uses a cane with relief.  He takes Hydrocodone and Oxycodone with relief.  He is getting physical therapy at home.  He is unable to drive to outpatient therapy.  He has not yet been released from the surgeon.  He is unable to walk more than 200 yards.  Since he was only six weeks postoperation, the examiner did not conduct a physical examination.  

On March 2, 2009, the Veteran sought follow-up treatment with the VA orthopedic surgeon.  The examiner noted that he has considerable improvement in the function of his knee in the sense that the patella tends to stay in the trochlear groove with active extension of the knee against gravity.  With the knee extended and the quadriceps relaxed, the patella can mobilize medically and laterally with near normal range of motion.  He is able to walk actually without a cane, although he was encouraged to continue to use his cane.  It was noted that he starts therapy the following week on an outpatient basis.  He was to return in 2 months for follow-up.  

Treatment records reflect that the Veteran began outpatient physical therapy on March 4, 2009.  A March 4, 2009 initial evaluation reflects that he had a significant limp on ambulation.  It was noted that he could not stand for more than 10 minutes.  He walked for 5 minutes, taking one step at a time.  He participated in physical therapy on March 6, 11, 13, 18, 20, 25, and 26.  During such sessions, he rode the bike and he participated in weight-bearing exercises.  Entries dated in March and April reflect that he was tolerating therapy activities.  An April 7, 2009 entry reflects the Veteran's report that he was not able to walk on uneven surfaces and he stepped wrong every time.  

On May 4, 2009, the Veteran sought follow-up treatment with the VA orthopedic surgeon.  The examiner noted that the Veteran has been in physical therapy.  He still reported difficulty with his knee, specifically weakness when he goes up and down steps.  They are just beginning to work on stairs in therapy.  He uses a cane to ambulate and takes Hydrocodone for pain.  The physician told the Veteran that he likely would have full benefit from the surgery in about one year.  

On August 20, 2009, the Veteran sought follow-up treatment with the VA orthopedic surgeon.  The Veteran complained of subjective weakness and pain to his knee.  He was recently discharged from physical therapy but believed he should receive more to work on his strength.  He reported having trouble with stairs and having to excessively concentrate while ambulating.  On examination, he walked with an antalgic gait.  He uses the assistance of a cane.  Range of motion was full extension to about 120 degrees of flexion.  The physician noted that the Veteran was doing well with therapy and thinks he can still benefit from it.  The physician had a long discussion with the Veteran regarding his expectations.  He desired to be able to ambulate without having to excessively concentrate and also to do more stairs.  Since he complained of instability, although none was shown on objective examination, the physician gave him a patella sleeve to assist when ambulating.  More physical therapy was recommended.  

On September 2, 2009, the Veteran underwent a VA examination.  He reported pain, swelling, locking, buckling, and popping.  He reported the use of a stabilizer brace and a sleeve and a cane, all with relief.  He cannot bend or walk more than five minutes.  The examiner opined that the Veteran was not at maximum medical improvement.  

At the Board hearing, the Veteran testified that he did not stop using crutches until the third week of April 2009, and that he continued therapy through November 2009.  

As detailed, the Veteran was awarded a temporary total rating from January 13, 2009, to March 31, 2009, thus totaling 78 days.  The Veteran requests an extension of his temporary total rating, claiming that he was still on crutches through the third week of April 2009, and he believed that his total rating would remain in effect while he participated in physical therapy.  

A temporary total rating was assigned due to undergoing surgery of his service-connected right knee which required convalescence pursuant to 38 C.F.R. § 4.30, effective January 13, 2009, to March 31, 2009.  The Veteran has claimed that he was on crutches through the third week of April 2009, and thus his temporary total rating should be extended.  A convalescent rating is warranted if following surgery the Veteran requires the continued use of crutches (regular weight-bearing prohibited).  Initially, while the Board acknowledges that the Veteran was issued crutches following his January 13, 2009 surgery, on follow-up examinations the medical examiners only referenced the Veteran's use of a cane to ambulate.  Any use of crutches was not noted.  Notwithstanding this, the medical evidence of record reflects that the Veteran was participating in weight-bearing physical therapy exercises in February and March 2009.  Thus, even if the Veteran continued to use his crutches through the third week of April 2009, regular weight-bearing was not prohibited.  As detailed, on discharge from surgery the orthopedic surgeon stated that the Veteran was allowed full activity with no specific restrictions.  He began undergoing physical therapy in February 2009 and thereafter, and the medical evidence indicates that there was no limitation on regular weight-bearing.  The March 2009 physical therapy records clearly reflect that the Veteran was ambulating on the right lower extremity, and a March 2, 2009 orthopedic clinical record reflects that the Veteran could walk without a cane, albeit one was recommended.  Thus, there can be no finding that the Veteran required the continued use of crutches beyond March 31, 2009.

The Veteran also asserts that his temporary total rating should be extended beyond March 31, 2009, as he continued to participate in physical therapy for many months thereafter.  The criteria, however, does not provide for an extension of a temporary total evaluation due to undergoing physical therapy treatment.  The medical evidence of record does not reflect that the Veteran sustained severe postoperative residuals such as incompletely healed surgical wounds, as follow-up examination reflect that the incision was healed.  The evidence does not suggest any therapeutic immobilization of one major joint or more, as he was instructed to begin range of motion.  Likewise, range of motion findings are detailed during the time the temporary total rating was in effect, and thereafter.  There are otherwise no medical records to support his claim that any brace or sleeve issued resulted in immobilization.  Thus, as there are no objective findings of severe postoperative residuals or immobilization of one major joint or more, an extension beyond March 31, 2009, of a temporary total convalescent rating is not warranted.  




ORDER

Entitlement to an extension beyond March 31, 2009, of a temporary total rating for convalescence pursuant to 38 C.F.R. § 4.30 is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


